Exhibit 99.1 Planet Fitness, Inc. Announces Third Quarter 2015 Results Third Quarter Total Revenue Increased 8.4% to $68.8 Million System-Wide Same Store Sales Increased 6.9% Company Raises Fiscal 2015 Outlook Newington, NH, November 12, 2015 – Planet Fitness Inc. (NYSE:PLNT) today reported financial results for its third quarter ended September30, 2015. Third Quarter Fiscal 2015 Highlights • Total revenue increased from the prior year period by 8.4% to $68.8 million. • System-wide same store sales increased 6.9%. • Net loss was $3.9 million compared to net income of $8.1 million in the prior year period. • Pro forma adjusted net income(1) increased 6.6% to $10.3 million, or $0.10 per diluted share, compared to $9.7 million, or $0.10 per diluted share in the prior year period. • Adjusted EBITDA(1) increased 11.8% to $26.5 million from $23.7 million in the prior year period. • 26 new Planet Fitness stores were opened system-wide during the period. 1) Pro forma adjusted net income and adjusted EBITDA are non-GAAP measures. For reconciliations of adjusted EBITDA and pro forma adjusted net income to GAAP net income see “Non-GAAP Financial Measures” accompanying this release. Christopher Rondeau, Chief Executive Officer, commented, “We are very pleased with our third quarter results.Our performance was driven by the continued execution of our strategy: expansion of the Planet Fitness store base coupled with system-wide same store sales growth. Our unique fitness offering and powerful national advertising strategy continue to resonate with a broad consumer audience. Looking ahead, we see a long runway for growth. With our three operating segments – Franchise, Corporate Stores and Equipment – we are well positioned to generate strong top-line gains, margin expansion and significant free cash flow over the long-term.” Operating Results for the Third Quarter Ended September30, 2015 For the third quarter 2015, total revenue increased $5.4 million or 8.4% to $68.8 million from $63.5 million in the prior year period. By segment: • Franchise segment revenue, which includes commission income, increased $4.0 million or 25.4% to $19.8 million from $15.8 million in the prior year period; • Corporate-owned stores segment revenue increased $2.5 million or 10.8% to $25.2 million from $22.7 million in the prior year period; and, • Equipment segment revenue decreased $1.1 million or 4.5% to $23.9 million from $25.0 million.The decrease was driven by expected changes in the timing of replacement equipment sales and new store equipment sales. System-wide same store sales increased 6.9%. By segment, franchisee-owned same store sales increased 7.3% and corporate-owned same store sales increased 1.7%. Adjusted EBITDA, which is defined as net income before interest, taxes, depreciation and amortization, adjusted for the impact of certain non-cash and other items that we do not consider in the evaluation of ongoing operational performance (see “Non-GAAP Financial Measures”), increased 11.8% to $26.5 million from $23.7 million in the prior year period. EBITDA by segment: • Franchise segment EBITDA increased $3.6 million or 30.4% to $15.5 million; • Corporate-owned stores segment EBITDA decreased $0.2 million or 1.7% to $9.3 million driven primarily by changes in foreign currency exchange rates and lower profit contributions from the 4 corporate-owned stores opened during the last 12-months as they ramp to mature operating margins; and, • Equipment segment EBITDA decreased $0.8 million or 14.1% to $4.9 million driven by the combination of planned lower equipment sales, lower pricing, and a slight decrease in volume rebates. For the third quarter of fiscal 2015, net loss was $3.9 million compared to net income of $8.1 million in the prior year period. Pro forma adjusted net income (see “Non-GAAP Financial Measures”) increased 6.6% to $10.3 million, or $0.10 per diluted share, from $9.7 million, or $0.10 per diluted share, in the prior year period. Pro forma adjusted net income has been adjusted to exclude costs associated with the initial public offering of $8.3 million, reflect a normalized federal income tax rate of 40.3% as if we were a public company for all of the third quarter and excludes other non-recurring costs.
